Citation Nr: 0707242	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-00 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from October 1958 to February 
1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his December 2004 Form 9, the veteran requested a Travel 
Board hearing.  The RO reminded the veteran of this request 
in the August 2006 Supplemental Statement of the Case and 
told the veteran to inform the RO if he no longer wished to 
have a Travel Board hearing.  In January 2007, the VA sent a 
letter to the veteran asking him to clarify whether he wished 
to have a Travel Board hearing.  The veteran's affirmative 
reply was received in February 2007.  Consequently, the 
veteran must be scheduled for a Travel Board hearing.  This 
hearing must be scheduled at the RO level; accordingly, a 
remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 
20.700, 20.704). 

 To ensure full compliance with the due process requirements, 
the case is REMANDED for the following action:

Make the necessary arrangements to 
schedule the veteran for a Travel Board 
hearing at the RO and notify her of the 
scheduled hearing at the latest address 
of record.  A copy of the notice provided 
to the veteran of the scheduled hearing 
should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




